 1                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO
 2

 3    YEMAL CALDERÓN AMEZQUITA

 4    Plaintiff,
                                                                CIVIL NO. 17-2197 (GAG)
 5    v.

 6    RAFAEL VICENS, et al.,

 7    Defendants.

 8
                                          OPINION AND ORDER
 9
                Yemal Calderón Amezquita (“Plaintiff”) brought forth the current action under diversity
10
     jurisdiction. Plaintiff alleges medical malpractice, which led to the unfortunate and untimely death
11
     of his father, Carmelo Calderón Marrero. (Docket No. 68). Before the Court is individual
12
     defendant Rafael Vicens’ (“Defendant Vicens”) Motion Requesting Summary Judgement. (Docket
13
     No. 167). For the reasons stated below Defendant Vicens’ Motion Requesting Summary Judgment
14
     is GRANTED.
15

16         I.      Local Rule 56

17         As a threshold matter, the Court must determine whether Plaintiff properly denied

18   Defendants’ statements of uncontested material facts ¶ 4, 5, 6, 8, 9, and 10, in which he included

19   additional facts in his denials. Although Defendant did not raise the issue, the Court addresses it

20   sua sponte.

21         At the summary judgment stage, parties must follow Local Rule 56. Section (c) instructs that

22   “[a] party opposing a motion for summary judgment shall submit with its opposition a separate,

23   short, and concise statement of material facts.” L. CV. R. 56(c). This opposing statement “shall

24   admit, deny or qualify the facts supporting the motion for summary judgment by reference to each
     Civil No. 17-2197 (GAG)


 1   numbered paragraph of the moving party’s statement of material facts.” Id. Each denial and

 2   qualification must be supported by a record citation. Id.

 3       In addition to allowing an opposing party to admit, deny, or qualify the moving party’s facts,

 4   Local Rule 56(c) allows an opposing party to submit additional facts “in a separate section.” Id.

 5   (emphasis added). As the First Circuit has stated, “[t]he plain language of the rule specifically

 6   requires that additional facts be put forward in a ‘separate section.’” Carreras v. Sajo, Garcia &

 7   Partners, 596 F.3d 25, 32 (1st Cir. 2010) (holding that district court acted within its discretion

 8   when it disregarded additional facts not contained in a separate section). A separate section serves

 9   two purposes: “to allow the moving party to reply to those additional facts and to allow the court

10   to easily determine the disputed facts.” Malave-Torres v. Cusido, 919 F. Supp. 2d 198, 207 (D.P.R.

11   2013). For these reasons, “a party may not include numerous additional facts within its opposition

12   to the moving party’s statements of uncontested facts.” Id. If a party improperly controverts the

13   facts, Local Rule 56 allows the Court to treat the opposing party’s facts as uncontroverted. Thus,

14   the First Circuit has consistently held that litigants ignore Local Rule 56 at their peril. See Caban

15   Hernandez v. Philip Morris USA, Inc., 486 F. 3d 1, 7 (1st Cir. 2007).

16          The line between a properly supported qualification or denial and additional facts
            can be blurry. Because Local Rule 56 requires that a record citation support each
17          qualification or denial, it can seem inevitable to proffer additional facts when doing
            so. But a better understanding of what constitutes a qualification or denial helps. A
18          qualification is “[a] modification or limitation of terms or language; esp., a
            restriction of terms that would otherwise be interpreted broadly.” Qualification,
19          BLACK’S LAW DICTIONARY 1436 (10th ed 2014). Simply put, a qualification must
            clarify a statement of fact that, without clarification, could lead the Court to an
20          incorrect inference. Thus, if a fact states that “Plaintiff works as an attorney all
            day,” a proper qualification would be: “Plaintiff works as an attorney from 9-5”
21          and a citation to the record supporting this fact. This would prevent the Court from
            inferring that Plaintiff works as an attorney from 7 a.m. to 9 p.m., which can be the
22          standard in the legal world. Adding that Plaintiff works from 9-5 would not be
            considered an “additional fact” in the context of Local Rule 56. On the other hand,
23          a denial, as common sense suggests, is “[a] statement that something is not true.”
            Denial, id. at 527. So if a fact states that “Plaintiff is an attorney,” a proper denial
24


                                                       2
     Civil No. 17-2197 (GAG)


 1          would be: “Denied. Plaintiff is a doctor” and a citation to the record supporting this
            fact.
 2
            First Circuit case law sheds some light on when parties cross the line between a
 3          proper qualification or denial and additional facts. In Acevedo-Padilla v. Novartis
            Ex Lax, Inc., the district court held that “a party’s denial or qualification of a
 4          proposed fact must be strictly limited to the issue therein raised. Any additional
            information shall be included in a separate section in order to ease the Court’s task.”
 5          740 F. Supp. 2d 293, 298 (D.P.R. 2010), rev’d and remanded on other grounds, 696
            F.3d 128 (1st Cir. 2012) (emphasis added). The First Circuit affirmed this ruling,
 6          labeling it “an appropriate exercise of [the district court’s] discretion.” Acevedo-
            Parrilla, 696 F.3d at 137 (“[D]istrict court, in an appropriate exercise of its
 7          discretion, ruled that it would disregard any additional facts provided by [plaintiff]
            when denying or qualifying [defendant’s] statement of uncontested facts”). So,
 8          returning to the previous example of the 9-5 attorney, it could be improper to
            qualify the fact that Plaintiff works “all day” by adding that one day at work,
 9          Plaintiff’s boss made a discriminatory remark. This fact would not be “strictly
            limited to the issue therein raised.” Acevedo-Padilla, 740 F. Supp. 2d at 298.
10
            The Court notes that the “strictly limited to the issue therein raised” standard for
11          denials and qualifications, as articulated by my esteemed colleague, the late Senior
            Judge Salvador E. Casellas, is demanding but necessary. Id. The Court wants to
12          impart justice, and lawyers play an essential role in helping it achieve this goal.
            Honest argumentation and clear presentation of the issues and facts help the Court
13          tremendously. The opposite burdens the Court just as much.

     Natal Perez v. Oriental Bank & Tr., 291 F. Supp. 3d 215, 219-221 (D.P.R. 2018).
14
         Here, Plaintiff’s response to Defendant Vicens’ statement of uncontested material facts suffers
15
     similar, though not as severe, flaws as the plaintiff’s in Acevedo-Parrilla: a few of Plaintiff’s
16
     denials contain additional facts. To illustrate the problem, here is an example: “Dr. Vicens received
17
     the study for its interpretation at 4:04 p.m. of January 24, 2016.” (Docket No 167-1, ¶ 4). A proper
18
     denial or qualification would be limited to clarify that Defendant Vicens received the CT Scan at
19
     a different time, (i.e. 3 p.m.). Instead, Plaintiff denies the statement in the following manner:
20
            Paragraph No. 4 of Dr. Vicens’ SUMF is denied. In addition to the reasons and
21
            evidence cited in paragraph No. 2 above [detailing the possibility the CT Scan was
            performed at 12:30 a.m., while stating evidence indicates the CT Scan was ordered,
22
            rather than performed, at said time], just this past Friday, the Hospital first produced
            copy of a contract with the entity that administers its Radiology Department. See
23
            the Contract, Exhibit II. That contract states that radiologists in shift are responsible
            for the supervision of supporting staff working at the Radiology Department. Id.,
24


                                                       3
     Civil No. 17-2197 (GAG)


 1             at pg. 6, ¶ 8. At this stage, given that discovery is still at an early stage, it is
               impossible to rule out whether Dr. Vicens had supervisory duties over the
 2             supporting staffers who took over 16 hours after the CT Scan was ordered (if in fact
               it was not administered at 12:30 am) to take Dr. Calderon’s father to the imaging
 3             room. Last but not least, this SUMF is supported by a sworn declaration.
               Unfortunately, the record before this Honorable Court already has evidence
 4             showing that other codefendants in this case have recanted sworn declarations
               disavowing ever provided services to Dr. Calderón’s father. See Docket No. 165.
 5             At this stage, when Dr. Vicens has yet to be deposed, it is still a possibility that he
               may recant as well.
 6
     (Docket No. 175 at 5-6, ¶ 4). Plaintiff’s response goes beyond the issue therein raised and fails to
 7
     deny the statement with pertinent support. Thus, pursuant to Rule 56, Defendant’s statement is
 8
     deemed admitted.
 9
         II.       Relevant Factual Background
10
               The relevant uncontested facts are as follows. Defendant Vicens is a board-certified
11
     radiologist. (Docket Nos. 167-1, ¶ 1; 175 at 4, ¶ 1). The Doctors’ Center Hospital Radiology
12
     Department, for which Defendant Vicens provided services, employs protocols that state their
13
     “purpose is to promote the communication of critical findings in a precise manner and in the least
14
     possible amount of time pursuant to an established metrics of thirty (30) minutes.” (Docket No.
15
     167-1, ¶ 7 and 9). As well as, the standardization of “the average time of interpretation of
16
     diagnostic tests and availability of results, in order to offer a better health care to the patient.”
17
     (Docket No. 175 at 6, ¶ 7 and 9). Under said protocol, “results are to be made available one hour
18
     or less since the procedure was performed.” Id.
19
               On January 24, 2016, an abdominal CT scan was ordered for patient Carmelo Calderón
20
     Marrero. (Docket Nos. 167-1, ¶ 2; 175 at 4, ¶ 2). Defendant Vicens received the study for
21
     interpretation at 4:04pm. (Docket Nos. 167-1, ¶ 4; 175 at 5, ¶ 4).1
22

23
               1 It is important to note that Plaintiff denies Defendant Vicens assertion that he “received the study for
24   its interpretation at 4:04 p.m. of January 24, 2016.” (Docket No. 167-1, ¶ 4). However, Plaintiff fails to properly



                                                              4
     Civil No. 17-2197 (GAG)


 1              Defendant Vicens dictated his interpretation at 4:32 p.m. At 4:46 p.m. Defendant Vicens

 2   discussed the study’s findings via telephone to one of the physicians on shift in the Emergency

 3   room of Doctors’ Center Hospital. (Docket Nos. 167-1, ¶ 6; 175 at 6, ¶ 6). Additionally, Plaintiff

 4   appears to imply that Defendant Vicens has supervisory duties within the Radiology department.

 5   (Supplemental Opposition Summary Judgment, Docket No. 307).

 6              Plaintiff and Defendant Vicens entered discussions to voluntarily dismiss the present

 7   claims against Defendant Vicens after preliminary discovery was conducted. (Dockets No. 175 at

 8   1). The two parties came to an impasse as to whether the claims were to be dismissed with

 9   prejudice or without prejudice. Id. at 2.

10       III.      Standard of Review

11              Summary judgment is appropriate when “the pleadings, depositions, answers to

12   interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

13   genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

14   of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see FED. R. CIV. P. 56(a). “An issue

15   is genuine if ‘it may reasonably be resolved in favor of either party’ at trial, . . . and material if it

16   ‘possess[es] the capacity to sway the outcome of the litigation under the applicable law.’” Iverson

17   v. City of Boston, 452 F.3d 94, 98 (1st Cir. 2006) (alteration in original) (internal citations

18   omitted).

19

20
     contest this fact. Plaintiff proffers no evidence that Defendant Vicens received the study at any time other than
21   4:04pm. Rather, he discusses that a previously unknown contract “states that radiologists in shift are responsible
     for the supervision of supporting staff working at the Radiology Department.” (Docket No. 175 at 5, ¶ 4). As
     such, the fact is not properly denied nor contested. Furthermore, Plaintiff agrees with Defendant Vicens’
22   assertion. “Dr Calderón agrees with Dr. Vicens that the evidence does appear to show that the CTS was
     performed at 4:04 p.m. on January 24, 2016. But the Hospital’s expert states the contrary.” (Docket No. 191 at
23   5). Nevertheless, this doesn’t address the fact that Defendant Vicens received the report at 4:04 p.m., regardless
     of when the study may have in actuality been performed.
24


                                                             5
     Civil No. 17-2197 (GAG)


 1            The moving party bears the initial burden of demonstrating the lack of evidence to support

 2   the non-moving party’s case. Celotex, 477 U.S. at 325. “The burden then shifts to the nonmovant

 3   to establish the existence of at least one fact issue which is both genuine and material.” Maldonado-

 4   Denis v. Castillo-Rodriguez, 23 F.3d 576, 581 (1st Cir. 1994). The nonmovant may establish a fact

 5   is genuinely in dispute by citing evidence in the record or showing that either the materials cited

 6   by the movant “do not establish the absence or presence of a genuine dispute, or that an adverse

 7   party cannot produce admissible evidence to support the fact.” FED. R. CIV. P. 56(c)(1)(B). If the

 8   Court finds that a genuine issue of material fact remains, the resolution of which could affect the

 9   outcome of the case, then the Court must deny summary judgment. See Anderson, 477 U.S. at 248.

10            When considering a motion for summary judgment, the Court must view the evidence in

11   the light most favorable to the nonmoving party and give that party the benefit of any and all

12   reasonable inferences. Id. at 255. Moreover, at the summary judgment stage, the Court does not

13   make credibility determinations or weigh the evidence. Id. Summary judgment may be appropriate,

14   however, if the nonmoving party’s case rests merely upon “conclusory allegations, improbable

15   inferences, and unsupported speculation.” Forestier Fradera v. Municipality of Mayaguez, 440

16   F.3d 17, 21 (1st Cir. 2006) (quoting Benoit v. Tech. Mfg. Corp., 331 F.3d 166, 173 (1st Cir. 2003)).

17      IV.      Legal Analysis

18            A prima facie case for medical malpractice under Puerto Rico Civil Code requires proof of

19   three elements: “(i) the duty owed (i.e., the minimum standard of professional skill and knowledge

20   required in the relevant circumstances), (ii) an act or omission transgressing that duty, and (iii) a

21   sufficient causal nexus between the breach of duty and the harm claimed.” Borges ex rel. S.M.B.W.

22   v. Serrano-Isern, 605 F.3d 1, 6 (1st Cir. 2010). Moreover, “under Puerto Rico law, a health-care

23   provider ‘is presumed to have exercised reasonable care in the discharge of his functions.’” Lopez-

24


                                                      6
     Civil No. 17-2197 (GAG)


 1   Rivera, 247 F. Supp. 3d at 186 (citing Medina Santiago v. Velez, 20 P.R. Offic. Trans. 399, 404,

 2   120 P.R. 380, 8 (1988)). Hence, “‘[t]he occurrence of an accident is not itself sufficient to prove

 3   negligence’ in a case of alleged medical malpractice.” Id. (citing Medina Santiago, 20 P.R. Offic.

 4   Trans. at 404). Since doctors cannot “guarantee a favorable result in each case, failure in the

 5   treatment prescribed or in the diagnosis made does not alone constitute a negligent act.” Id. (citing

 6   Medina Santiago, 20 P.R. Offic. Transat 404).2

 7          The Plaintiff’s primary contention appears to be that the time in which the CT Scan was

 8   performed is contested, and thus, consequentially a material issue of fact precludes summary

 9   judgment. Plaintiff affirms that the “Court [must] rule[] upon the conflicting factual evidence

10   advanced by Dr. Vicens and the Hospital,” for summary judgment to be warranted. (Docket No.

11   175 at 7). However, the time in which the scan was performed is of no relevance to Defendant

12   Vicen’s liability. For Defendant Vicens to be found liable he personally must have breached the

13   duty of care owed to the patient.

14          It appears evident to the Court that Plaintiff has not, and is not contesting, that Defendant

15   Vicens received the study at 4:04 p.m., promptly within the hour interpreted the results, and

16   identified a perforated intestine. (Docket No. 175 at 6). Rather Plaintiff appears to be concerned

17   that if Defendant Vicens is removed as a party and “the Hospital prevails in its theory about the

18   time in which the CT Scan was performed, recovery for damages claimed in the Complaint would

19   be negatively affected.” Id. at 2. However, Defendant Vicens’ liability rests on the timeliness of

20   his intervention from the moment he was provided the study. As such, the controversy of fact as

21

22

23
     2
24          López-Rivera v. Hosp. Auxilio Mutuo, Inc., 290 F. Supp. 3d 137, 142 (D.P.R. 2017).



                                                        7
     Civil No. 17-2197 (GAG)


 1   to when the exam was performed is not materially relevant to the liability of individual Defendant

 2   Vicens.3 Such is however pertinent to the liability of a number of remaining co-defendants.

 3       A) Duty of Care

 4           As discussed above, the Doctors’ Center Hospital Radiology Department, employs

 5   protocols that state their “purpose is to promote the communication of critical findings in a precise

 6   manner and in the least possible amount of time pursuant to an established metrics of thirty (30)

 7   minutes.” (Docket Nos. 167-1, ¶ 7; 175 at 6, ¶ 7). Additionally, the standardization of “the average

 8   time of interpretation of diagnostic tests and availability of results, in order to offer a better health

 9   care to the patient.” Id. ¶ 9; at 6, 9. Under said protocol, “results are to be made available one hour

10   or less since the procedure was performed.” Id.

11           Plaintiff has not expanded upon the former protocol, nor in their amended complaint have

12   they explained the duty of care required by Defendant Vicens. (Docket No. 68). Plaintiff simply

13   states that Dr. Vicens “negligently failed to interpret the abdominal CT Scan.” Id. at 22.

14   Additionally, he claims “[i]t was not until 4:42 p.m.—that is, more than eight and-a-half hours

15   after he had begun working at the Hospital’s Radiology Department—that Dr. Vicens finally paid

16   attention to the abdominal CT Scan performed on Mr. Calderon during the wee hours of that day.”

17   Id. However, Plaintiff does not (as discussed above) contest that the CT Scan was only made

18   available to Defendant Vicens for interpretation at 4:04 p.m. (Docket Nos. 167-1, ¶ 4; 175 at 5, ¶

19   4). Absent any evidence that Defendant Vicens’ interpretation of the CT Scan was unduly delayed

20   once made available to him, the Court does not see how he violated any duty of care.

21

22
     3
              Plaintiff attempts to discredit Defendant Vicens’ sworn declaration against penalty of perjury by arguing
23   that a fellow defendant recanted his sworn declarations and thus, implies Defendant Vicens will do the same.
     (Docket No. 175 at 6-7, ¶ 4-6, 8, 19, and 11). Absent any evidence indicating false statements made by Defendant
24   Vicens, or evidence countering his statements, the Court will not entertain such assertions.



                                                             8
     Civil No. 17-2197 (GAG)


 1          The evidence proffered by Defendant Vicens, which Plaintiff does not counter, is that he

 2   received the CT scan for interpretation at 4:04 p.m. (Docket Nos. 167-1, ¶ 4; 175 at 5, ¶ 4). There

 3   is no evidence to indicate that the scan was made available to Defendant Vicens prior to 4:04 p.m.

 4   He subsequently dictated and discussed the findings of the scan within the Doctor’s Center

 5   Hospital Radiology Department’s protocol. As Plaintiff has failed to demonstrate an act or

 6   omission conducted by Defendant Vicens that violates the duty of care applicable to him, there

 7   simply is not enough evidence to show Defendant Vicens conducted himself in any manner that

 8   deviated from the standard of care he was obliged to provide. Threadbare accusations of

 9   malpractice and negligence are not enough to maintain a malpractice claim.

10      B) Defendant Vicens’ Role as Supervisor

11          Plaintiff raises the possibility that Defendant Vicens occupied a supervisory role in the

12   radiology department. (Docket No. 175 at 3). Thus, Plaintiff theorizes, that Defendant Vicens’

13   “negligent supervision” led to the sixteen-hour delay in performing the abdominal CT Scan. Id.

14   Plaintiff asserts this new theory in his sur-reply. Plaintiff claims that Defendant had the capacity

15   to intervene and prevent the prolonged waiting time his father endured while waiting to receive a

16   CT Scan. (Docket No. 307). He proffers no evidence that the monitoring and expedition of

17   waiting time fell within Defendant’s duties. Id.

18          The evidence cited by Plaintiff, which he alleges demonstrates Defendant Vicens’

19   supervisory role, states that “radiologists will supervise the performance of such X-ray technician

20   . . . [and t]he radiologists will provide not less than 10 hours per week to be devoted to

21   administration and supervision work and activities at the department.” (Docket No. 175-2, at 6).

22   This Radiology Services Agreement was entered into by the Doctors’ Center Hospital Bayamon,

23   represented by the Administrator Maria T. Marte Peralta and Diagnostic Imaging at Doctors’

24


                                                        9
     Civil No. 17-2197 (GAG)


 1   Center Hospital, represented by radiologist Dr. Lorraine Vázques Vives. Defendant Vicens is not

 2   a party to the agreement. Id. at 1. Furthermore, Defendant Vicens in his Second Declaration Under

 3   Penalty of Perjury, alleges that he is an independent contractor for Diagnostic Imaging at Doctors’

 4   Center Hospital, who is only available for consultations via telephone. (Docket No. 188-2, ¶ 2).

 5   Defendant Vicens even goes so far to claim he has never been physically present at Doctors’

 6   Center Hospital Bayamon. Id., ¶ 3. Plaintiff does not negate or address such in his Sur-Reply.

 7   (Docket No. 191). Given such, there is no evidence to suggest that it was Defendant Vicens’

 8   duty to “spring into action and call the Hospital’s CT Scan technologists working under him

 9   when a CT Scan has been outstanding for too long before it is performed.” (Docket No 307 at 2).

10   There is no evidence to demonstrate he had any technologists working under him, nor the

11   authority to expedite the CT Scan and prevent untimely delay.

12          Plaintiff’s accusations are just simply too threadbare. There is no discussion as to whether

13   Defendant Vicens has the authority to bump people forward in line, nor as to the availability of

14   CT imaging machinery on the day in question. Absent evidence that it is Defendant Vicens’ duty

15   to perform such acts the Court cannot assume these fell within his purview. Under the evidence

16   currently before the Court, Defendant Vicens’ duty is to interpret the CT Scan study once provided

17   to him and timely report the results. Pursuant to such, it appears the only control Defendant Vicens

18   had over the timeliness of the medical intervention was as to how quickly he personally could

19   interpret the study. Plaintiff has failed to tie any pertinent facts to any concrete allegations of

20   malpractice as to Defendant Vicens, save for some conclusory statements. His threadbare

21   allegations, thus, are not sufficient to prove negligence. Lopez-Rivera, 247 F. Supp. 3d at 188.

22
        All evidence pertinent to this Motion for Summary Judgment indicates Defendant Vincens
23
     received the study for interpretation at 4:04 p.m. and promptly performed his legal obligations.
24


                                                     10
     Civil No. 17-2197 (GAG)


 1   There is no evidence to indicate that Defendant Vicens violated any duty of care, and

 2   consequentially no evidence that he was negligent. The Court can not merely keep a non-liable

 3   defendant as a party to a case to ensure recovery of damages from truly liable defendants are not

 4   affected.

 5
        V.       Conclusion
 6
        For the reasons stated above, Defendant Vicens’ Motion for Summary Judgment. (Docket No.
 7
     167) is GRANTED.
 8

 9
             SO ORDERED.
10
             In San Juan, Puerto Rico this 19th day of August 2019.
11
                                                                  s/ Gustavo A. Gelpí
12                                                              GUSTAVO A. GELPI
                                                              United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24


                                                    11
